                                                                      Case 2:16-cv-00917-RFB-BNW Document 88
                                                                                                          86 Filed 08/13/21
                                                                                                                   08/11/21 Page 1 of 2



                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 SCOTT R. LACHMAN
                                                             2   Nevada Bar No. 12016
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                             6
                                                                 Attorneys for Bank of America, N.A.
                                                             7
                                                                                                 UNITED STATES DISTRICT COURT
                                                             8
                                                                                                          DISTRICT OF NEVADA
                                                             9
                                                                 BANK OF AMERICA, N.A.,                                    Case No.: 2:16-cv-00917-RFB-BNW
                                                            10
                                                                                          Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   v.
                      LAS VEGAS, NEVADA 89134




                                                            12   LOS PRADOS COMMUNITY ASSOCIATION,                         MOTION TO REMOVE ATTORNEYS
AKERMAN LLP




                                                                 INC.; SATICOY BAY LLC SERIES 5328                         FROM ELECTRONIC SERVICE LIST
                                                            13   LOCHMOR; and NEVADA ASSOCIATION
                                                                 SERVICES, INC.,
                                                            14
                                                                                          Defendants.
                                                            15

                                                            16   SATICOY  BAY              LLC         SERIES   5328
                                                                 LOCHMOR,
                                                            17

                                                            18                            Counterclaimant,
                                                                 v.
                                                            19
                                                                 BANK OF AMERICA, N.A.,
                                                            20
                                                                                          Counter-defendant.
                                                            21

                                                            22   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            23                PLEASE TAKE NOTICE that Rex D. Garner, Esq., Jamie K. Combs, Esq. and Tenesa S.
                                                            24   Powell, Esq. are no longer associated with the law firm of Akerman LLP and requests that Mr.
                                                            25   Garner, Ms. Combs and Ms. Powell be removed from the service list.
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                                                                       1
                                                                 59455557;1
                                                                     Case 2:16-cv-00917-RFB-BNW Document 88
                                                                                                         86 Filed 08/13/21
                                                                                                                  08/11/21 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Bank of America, N.A. All items, including,

                                                             2   but not limited to, pleadings, papers, correspondence, documents and future notices in this action

                                                             3   should continue to be directed to Melanie D. Morgan, Esq. and Scott R. Lachman, Esq.

                                                             4                DATED this 11th day of August, 2021

                                                             5                                                   AKERMAN LLP

                                                             6                                                   /s/ Scott R. Lachman
                                                                                                                 MELANIE D. MORGAN ESQ.
                                                             7
                                                                                                                 Nevada Bar No. 8215
                                                             8                                                   SCOTT R. LACHAM, ESQ.
                                                                                                                 Nevada Bar No. 12016
                                                             9                                                   1635 Village Center Circle, Suite 200
                                                                                                                 Las Vegas, Nevada 89134
                                                            10
                                                                                                                 Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                           Order           IT IS SO ORDERED.
AKERMAN LLP




                                                            13                            IT IS SO ORDERED
                                                            14                            DATED: 9:35 am, August 13, 2021
                                                            15                                                           ___________________________________
                                                            16
                                                                                          BRENDA WEKSLER
                                                            17                            UNITED STATES MAGISTRATE JUDGE
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                     2
                                                                 59455557;1
